Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

As per the instant Application having Application number 16/709,192, the examiner acknowledges the applicant's submission of the amendment dated 7/16/2021.  Claims 1, 10 and 19 have been amended and claims 4-6 and 14-15 have been canceled. Claims 1-3, 7-13 and 16-20 are pending. 

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Simms et al. (US 2014/0280318) teaches “The binary representations of the location coordinates are then interleaved starting, in one embodiment, with the most significant bits. The resulting interleaved binary string is then converted, in one embodiment, to a base32 representation referred to as a geohash. In one embodiment, each character of the geohash represents five bits of interleaved binary representations of the longitude and latitude of a particular location based on the particular location's coordinates.” (par. 0036).	
Lum et al. (US 2015/0084974) teaches “the surface access unit 220 reads the corresponding surface interleaving state data 215 to determine one or more interleaving bits. The surface access unit 220 then computes the associated bloat (x, y) 315 by inserting the one or more interleaving bits into the set of bits corresponding to the (x, y) coordinates associated with the surface (x, y) data 205. Notably, the interleaving bits are designed to strategically insert regions of addresses that do not correspond to data into the surface virtual address space 225. In alternate embodiments, the surface access unit may compute the bloat (x, y) 315 in any technically feasible fashion.” (par. 0049).
Berenberg et al. (US 2013/0072223) teaches “translating the location of the asset into the string of sequential characters further comprises interleaving successive bits from a binary representation of the X and Y coordinates.” (claim 14).

REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-3, 7-13 and 16-20 are considered as allowable subject matter. 
1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 7/16/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “receiving a memory access request for the coordinate data; identifying one or more constraints associated with the coordinate data; determining whether to apply a coordinate bias to the coordinate data, the coordinate bias indicative of an interleaving scheme that applies a different number of bit representations corresponding to addresses of a cache in one of coordinate axes compared to a remainder of the coordinate axes, the coordinate axes comprising a x-coordinate axis, a y-coordinate axis, and a z- coordinate axis; in response to determining to apply the coordinate bias: predicting a coordinate bias for the coordinate data based at least in part on the one or more constraints; determining an address encoding for the coordinate data corresponding to the predicted coordinate bias; applying the address encoding to the coordinate data to obtain an encoded memory address; and storing the coordinate data at a memory location corresponding to the encoded memory address.”
Independent claims 10 and 19 are allowed for the reasons indicated above with respect to claim 1.
	Dependent claims 2-3, 7-9, 11-13, 16-18 and 20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




July 28, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135